Case 8:14-cr-00008-JLS Document 79-8 Filed 08/31/20 Page 1 of 5 Page ID #:576




                      Exhibit H
                                       Case 8:14-cr-00008-JLS Document 79-8 Filed 08/31/20 Page 2 of 5 Page ID #:577
                                                                         Bureau of Prisons
                                                                          Health Services
                                                                         Health Problems
Reg #: 66884-112                                     Inmate Name: FERNANDEZ, JUAN ALBERTO

 Description                                                                              Axis Code Type    Code    Diag. Date Status           Status Date

                                                                           Current
 Diabetes mellitus, type II (adult-onset)
  03/08/2016 14:41 EST Giron, Leonardo MD/CD                                                  III ICD-9    250.00   09/02/2015 Current            09/10/2015
        Not improved, the same
  09/02/2015 09:22 EST Toh, R. MD                                                             III ICD-9    250.00   09/02/2015 Current            09/02/2015
 Diabetes, type II with renal manifestations
  10/29/2015 15:54 EST Hernandez, Martin MLP                                                  III ICD-9    250.40   10/29/2015 Current            10/29/2015

 Morbid obesity
  03/08/2016 14:41 EST Giron, Leonardo MD/CD                                                  III ICD-9    278.01   09/10/2015 Current            09/10/2015
        Not improved, the same
  09/10/2015 14:09 EST Toh, R. MD                                                             III ICD-9    278.01   09/10/2015 Current            09/10/2015
        BODY MASS INDEX 45 TO 46
 Myopia
  12/03/2015 11:23 EST Wang, L. OD                                                            III ICD-9     367.1   12/03/2015 Current            12/03/2015

 Astigmatism, unspecified
  12/03/2015 11:23 EST Wang, L. OD                                                            III ICD-9    367.20   12/03/2015 Current            12/03/2015

 Hypertension, Benign Essential
  03/08/2016 14:41 EST Giron, Leonardo MD/CD                                                  III ICD-9     401.1   09/02/2015 Current            09/02/2015
        Worsened
  09/02/2015 09:22 EST Toh, R. MD                                                             III ICD-9     401.1   09/02/2015 Current            09/02/2015
 Knee, Pain in joint, lower leg
  03/08/2016 14:41 EST Giron, Leonardo MD/CD                                                  III ICD-9    719.46   10/06/2015 Current            03/08/2016
        Not improved, the same
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9    719.46   10/06/2015 Resolved           10/06/2015
  10/06/2015 13:45 EST Toh, R. MD                                                             III ICD-9    719.46   10/06/2015 Current            10/06/2015
 Secondary hyperparathyroidism, not elsewhere classified
  02/03/2020 11:27 EST Weissinger, Wayne NP                                                       ICD-10    E211    02/03/2020 Current
         2/2 CKD
 Hyperlipidemia, unspecified
  07/26/2018 12:10 EST Ricotta, Salvatore MD, CD                                                  ICD-10    E785    07/26/2018 Current

Generated 08/24/2020 12:22 by Gonzales, J Health Services Assistant         Bureau of Prisons - PHX                                             Page 1 of 4
       Exhibit H, p. 1 of 4                                                                                                    BOP-Fernandez000100
                                       Case 8:14-cr-00008-JLS Document 79-8 Filed 08/31/20 Page 3 of 5 Page ID #:578
Reg #: 66884-112                                     Inmate Name: FERNANDEZ, JUAN ALBERTO

 Description                                                                              Axis Code Type    Code    Diag. Date Status           Status Date
 Cannabis Use Disorder, Severe
  07/29/2016 15:40 EST Fields, Annabel J.D.,Psy.D                                              I DSM-IV      F12.   07/29/2016 Current
        Marijuana
 Stimulant Related Disorders: Severe: Amphetamine Type Substance
  07/29/2016 15:40 EST Fields, Annabel J.D.,Psy.D                                              I DSM-IV      F15.   07/29/2016 Current
        Methamphetamine
 Retinopathy, NOS
  03/27/2017 11:36 EST Wang, L. OD                                                                ICD-10   H3500    03/27/2017 Current
        Proliferative diabetic retinopathy OU with CSME OU
 Retinopathy, NOS
  08/15/2016 11:33 EST Wang, L. OD                                                                ICD-10   H3500    08/15/2016 Current
        Referral to retinal specialist
 Chronic kidney disease, stage 4 (severe)
  06/24/2020 14:46 EST Weissinger, Wayne NP                                                       ICD-10    N184    06/24/2020 Current

 Encounter for general adult medical exam without abnormal findings
  04/17/2017 16:00 EST McPherson, Bernard APRN                                                    ICD-10   Z0000    04/17/2017 Current
         Injury assessment
 Patient's noncompliance with other medical treatment and regimen
  03/22/2016 16:45 EST Hernandez, Martin MLP                                                      ICD-10   Z9119    03/22/2016 Current
         does not take his insulin


                                                                           Resolved
 Dermatophytosis of nail (Tinea unguium)
  08/21/2020 10:44 EST Ford, Isaiah MD/CD                                                     III ICD-9     110.1   09/10/2015 Resolved           08/21/2020
        6 MONTHS ON GREAT TOENAILS
  09/10/2015 14:09 EST Toh, R. MD                                                             III ICD-9     110.1   09/10/2015 Current            09/10/2015
        6 MONTHS ON GREAT TOENAILS
 Other and unspecified hyperlipidemia
  03/28/2016 18:32 EST Rutledge, Franklin MD                                                  III ICD-9     272.4   09/02/2015 Resolved           03/28/2016
  09/02/2015 09:23 EST Toh, R. MD                                                             III ICD-9     272.4   09/02/2015 Current            09/02/2015
 Mild nonproliferative diabetic retinopathy
  03/27/2017 11:36 EST Wang, L. OD                                                            III ICD-9    362.04   12/03/2015 Resolved           03/27/2017
        DM II
  12/03/2015 11:29 EST Wang, L. OD                                                            III ICD-9    362.04   12/03/2015 Current            12/03/2015
        DM II

Generated 08/24/2020 12:22 by Gonzales, J Health Services Assistant         Bureau of Prisons - PHX                                             Page 2 of 4
       Exhibit H, p. 2 of 4                                                                                                    BOP-Fernandez000101
                                       Case 8:14-cr-00008-JLS Document 79-8 Filed 08/31/20 Page 4 of 5 Page ID #:579
Reg #: 66884-112                                     Inmate Name: FERNANDEZ, JUAN ALBERTO

 Description                                                                              Axis Code Type   Code    Diag. Date Status           Status Date
 Hyperkalemia
  08/21/2020 10:44 EST Ford, Isaiah MD/CD                                                         ICD-10   E875    04/26/2017 Resolved           08/21/2020
  04/26/2017 13:37 EST Villalon, Salvador MD                                                      ICD-10   E875    04/26/2017 Current
 Retained dental root
  04/17/2019 12:44 EST Medrano, B. DMD                                                            ICD-10   K083    04/17/2019 Resolved           04/17/2019

 Cutaneous abscess, unspecified
  10/19/2016 18:08 EST Hernandez, Martin MLP                                                      ICD-10   L0291   10/05/2016 Resolved           10/19/2016
           right inner thigh
  10/05/2016 15:53 EST Hernandez, Martin MLP                                                      ICD-10   L0291   10/05/2016 Current
           right inner thigh
 Cellulitis, unspecified
  06/28/2020 14:55 EST Weissinger, Wayne NP                                                       ICD-10   L0390   03/22/2016 Resolved           06/28/2020
           right lower leg
  06/24/2020 14:46 EST Weissinger, Wayne NP                                                       ICD-10   L0390   03/22/2016 Current            06/24/2020
           right lower leg
  03/12/2020 11:00 EST Scott, K. NP-C                                                             ICD-10   L0390   03/22/2016 Remission          03/12/2020
           right lower leg
  02/03/2020 11:27 EST Weissinger, Wayne NP                                                       ICD-10   L0390   03/22/2016 Current            02/03/2020
           right lower leg
  12/26/2019 13:56 EST Scott, K. NP-C                                                             ICD-10   L0390   03/22/2016 Resolved           12/26/2019
           right lower leg
  12/10/2019 11:34 EST Scott, K. NP-C                                                             ICD-10   L0390   03/22/2016 Current            12/10/2019
           right lower leg
  08/16/2019 14:33 EST Scott, K. NP-C                                                             ICD-10   L0390   03/22/2016 Resolved           08/16/2019
           right lower leg
  08/06/2019 13:40 EST Scott, K. NP-C                                                             ICD-10   L0390   03/22/2016 Current            08/06/2019
           right lower leg
  09/26/2018 16:51 EST Scott, K. NP-C                                                             ICD-10   L0390   03/22/2016 Resolved           09/26/2018
           right lower leg
  09/17/2018 10:57 EST Scott, K. NP-C                                                             ICD-10   L0390   03/22/2016 Current            09/17/2018
           right lower leg
  09/11/2018 10:56 EST Scott, K. NP-C                                                             ICD-10   L0390   03/22/2016 Resolved           09/11/2018
           right lower leg
  05/17/2018 14:40 EST Weissinger, Wayne NP                                                       ICD-10   L0390   03/22/2016 Current            05/17/2018
           right lower leg
  04/04/2016 14:38 EST Hernandez, Martin MLP                                                      ICD-10   L0390   03/22/2016 Resolved           04/04/2016
           right lower leg
  03/22/2016 16:37 EST Hernandez, Martin MLP                                                      ICD-10   L0390   03/22/2016 Current
Generated 08/24/2020 12:22 by Gonzales, J Health Services Assistant         Bureau of Prisons - PHX                                            Page 3 of 4
       Exhibit H, p. 3 of 4                                                                                                   BOP-Fernandez000102
                                       Case 8:14-cr-00008-JLS Document 79-8 Filed 08/31/20 Page 5 of 5 Page ID #:580
Reg #: 66884-112                                     Inmate Name: FERNANDEZ, JUAN ALBERTO

 Description                                                                              Axis Code Type     Code    Diag. Date Status           Status Date
        right lower leg

 Gout, unspecified
  08/21/2020 10:44 EST Ford, Isaiah MD/CD                                                         ICD-10     M109    09/17/2018 Resolved           08/21/2020
  09/17/2018 11:02 EST Scott, K. NP-C                                                             ICD-10     M109    09/17/2018 Current
 Chronic kidney disease, unspecified
  08/21/2020 10:44 EST Ford, Isaiah MD/CD                                                         ICD-10     N189    03/22/2016 Resolved           08/21/2020
  03/22/2016 16:37 EST Hernandez, Martin MLP                                                      ICD-10     N189    03/22/2016 Current
 Edema, unspecified
  06/25/2019 18:08 EST Ford, Isaiah MD                                                            ICD-10     R609    04/04/2016 Resolved           06/25/2019
        right calf
  04/04/2016 14:34 EST Hernandez, Martin MLP                                                      ICD-10     R609    04/04/2016 Current
        right calf
 Quarantine - asymptomatic person in quarantine
  04/15/2020 12:20 EST Montoya, Dawn RN/IDC/IOP                                                   ICD-10   Z0489-q   04/13/2020 Resolved           04/15/2020
  04/13/2020 17:21 EST Montoya, Dawn RN/IDC/IOP                                                   ICD-10   Z0489-q   04/13/2020 Current


                                                                           Current
 Diabetes mellitus, type II, uncontrolled
  03/08/2016 14:41 EST Giron, Leonardo MD/CD                                                  III ICD-9     250.02   10/29/2015 Current            10/29/2015
        --Delete, Duplicate
  10/29/2015 15:54 EST Hernandez, Martin MLP                                                  III ICD-9     250.02   10/29/2015 Current            10/29/2015


 Total: 28




Generated 08/24/2020 12:22 by Gonzales, J Health Services Assistant         Bureau of Prisons - PHX                                              Page 4 of 4
       Exhibit H, p. 4 of 4                                                                                                     BOP-Fernandez000103
